In re Boettcher, Paul E. a/k/a; Lanning, Paul; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”.
Granted. The Criminal District Court, Division D, is ordered to act immediately on the pending motions to quash and for appointment of the public defender filed under docket No. 328-626 D. These motions were transferred to the district court by this Court on June 16, 1988, in No. 88-KH-1409 and immediate action was previously ordered on August 29, 1988 in No. 88-KH-2155.